Attorney’s Docket Number: PA4350-0
Filing Date: 11/11/2020
Continuity Data: RCE filed on 11/30/2022
Claimed Foreign Priority Date: 06/15/2020 (KR 10-2020-0072564)
Applicants: Kim et al. 
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Request for Continued Examination (RCE)               filed on 11/30/2022.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's amendment filed on 11/30/2022 has been entered. The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this application are claims 1-20, with claims 7-8 and 19-20 standing withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim.

Response to Amendment
Applicant’s amendments to the claims have overcome the objections to Specification previously set forth in Final Office action mailed on 08/31/2022. Accordingly, the objections to Specification are withdrawn.
Applicant’s amendments to the claims have overcome the claim rejections under 35 U.S.C. 103 as formulated in the same Office action. However, the previously presented prior art remains relevant, and new grounds of rejection are presented below, as necessitated by Applicant’s amendments to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US2021/0272900).

Regarding Claim 1, Shin (see, e.g., Figs. 2A, 3 and 26; and annotated Fig. 3 of 05/20/2022) shows most aspects of the instant invention, including a semiconductor device comprising:
- a first stack structure with first insulating patterns and first conductive patterns, alternately stacked (e.g., stack 1 with alternating insulation layers 110 and gate patterns 240), the first stack structure with a first stepped structure that is defined by the first insulating patterns and the first conductive patterns (e.g., staircase structure S2)
- a second stack structure with second insulating patterns and second conductive patterns, alternately stacked on the first stack structure (e.g., stack 3 with alternating 110 and 240)
- a first protrusion stack structure (e.g., 1st protrusion stack) protruding toward the first stepped structure from the second stack structure, the first protrusion stack structure with first protrusion insulating patterns and first protrusion conductive patterns, alternately stacked on the first stack structure (e.g., alternating 110 and 240)
- a third stack structure facing the first stack structure in a first direction (e.g., stack 2 in First Direction)
- a fourth stack structure facing the second stack structure and the first protrusion stack structure in the first direction (e.g., stack 4 in First Direction), the fourth stack structure stacked on the third stack structure
- an insulating part (e.g., insulating interlayers 150,202) covering the first to fourth stack structures and the first protrusion stack structure
- wherein a sidewall of the first protrusion stack structure includes side surfaces of the first protrusion insulating patterns and side surfaces of the first protrusion conductive patterns, which form a common surface (e.g., sides of alternating 110 and 240 form a flat common surface)
- wherein first spaces (e.g., spaces corresponding to first parts) are defined between the second stack structure and the fourth stack structure on both sides of the first protrusion stack structure
- wherein a second space (e.g., space corresponding to second part) is defined between the first protrusion stack structure and the fourth stack structure
- wherein the insulating part includes first parts (e.g., first parts) filling the first spaces and a second part (e.g., second part) filling the second space
However, Shin (see, e.g., annotated Fig. 3) discloses that the second part is wider than each of the first parts in a second direction (e.g., Second Direction) intersecting the first direction, but he is silent about the second part being narrower than each of the first parts in a second direction intersecting the first direction.
Therefore, Shin shows all aspects of the instant invention (see, e.g., paragraph 9 above), except for the relation between widths of the first parts and the second part in the second direction. However, it is noted that the specification fails to provide teachings about the criticality of having the second part being narrower than each of the first parts in the second direction, as claimed. Indeed, while the instant application identifies a width W7 of second part 122b2 along direction D2 (see, e.g., Fig. 1F and Par. [00108]), it is noted that widths of first parts 122b1 along direction D2 are neither labelled in the Drawings nor mentioned in the written description, said written description being similarly devoid of any comparison between widths of 122b1 and 122b2 in the second direction, or any critical aspects thereof.
As such, absent any criticality, this limitation is only considered to be an obvious modification of the first and second part widths disclosed by Shin, as the courts have held that a change in shape or configuration, without any criticality, is within the level of skill in the art, as the particular relation between the widths claimed by applicant is nothing more than one of numerous first and second width arrangements that a person having ordinary skill in the art will find obvious to provide as a matter of choice. See In re Daily, 149 USPQ 47 (CCPA 1976).
Regarding Claim 2, Shin (see, e.g., Figs. 3 and 26, and annotated Fig. 3) shows that the first protrusion stack structure (e.g., 1st protrusion stack) is spaced apart from the first stepped structure (e.g., S2).
Regarding Claim 3, Shin (see, e.g., Figs. 3 and 26, and annotated Fig. 3) shows that the shortest distance between the first protrusion stack structure (e.g., 1st protrusion stack) and the first stepped structure is smaller than a distance between the second stack structure (e.g., stack 3) and the first stepped structure.
Regarding Claim 4, Shin (see, e.g., Figs. 3 and 26, and annotated Fig. 3) shows that the second stack structure (e.g., stack 3) includes a second stepped structure that is defined by the second insulating patterns and the second conductive patterns (e.g., staircase structure facing S1 and defined by alternating 110 and 240).
Regarding Claim 5, Shin (see, e.g., Figs. 3 and 26, and annotated Fig. 3) shows that a width of the first protrusion stack structure (e.g., 1st protrusion stack) is smaller than a width of the second stack structure (e.g., stack 3), and wherein the width of the first protrusion stack structure and the width of the second stack structure are measurements in a lateral direction (e.g., in the Second Direction).
Regarding Claim 6, Shin (see, e.g., Figs. 3 and 26, and annotated Fig. 3) shows that:
- the third stack structure (e.g., stack 2) includes third insulating patterns, third conductive patterns (e.g., alternating 110 and 240, respectively), and a third stepped structure (e.g., staircase structure facing S2) that is defined by the third insulating patterns and the third conductive patterns
- the third stack structure is disposed at the same level as the first stack structure, and wherein the third stepped structure and the first stepped structure are symmetrical.
Regarding Claim 9, Shin (see, e.g., Figs. 3 and 26, and annotated Fig. 3) shows that the first protrusion stack structure (e.g., 1st protrusion stack) and the second stack structure (e.g., stack 3) are continuously formed without any boundary. 
Regarding Claim 10, Shin (see, e.g., Figs. 3 and 26, and annotated Fig. 3) shows that:
- the first protrusion insulating patterns (e.g., insulating layers 110 in 1st protrusion stack) and the second insulating patterns (e.g., insulating layers 110 in stack 3) are continuously formed without any boundary (see, e.g., Figs 11-13)
- the first protrusion conductive patterns (e.g., conductive layers 240 in in 1st protrusion stack) and the second conductive patterns (e.g., conductive layers 240 in stack 3) are continuously formed without any boundary (see, e.g., Figs 11-13)
Regarding Claim 11, Shin (see, e.g., Figs. 3 and 26, and annotated Fig. 3) shows that the first stepped structure (e.g., S2) includes step top surfaces and step side surfaces, and wherein the step side surfaces are parallel to the sidewall of the first protrusion stack structure.
Regarding Claim 12, Shin (see, e.g., Figs. 3 and 26, and annotated Fig. 3 of 05/20/2022) shows most aspects of the instant invention, including a semiconductor device comprising:
- a first stack structure with first insulating patterns and first conductive patterns, alternately stacked (e.g., stack 1 with alternating insulation layers 110 and gate patterns 240), the first stack structure with a first stepped structure that is defined by the first insulating patterns and the first conductive patterns (e.g., staircase structure S2)
- a second stack structure with second insulating patterns and second conductive patterns, alternately stacked (e.g., stack 2 with alternating 110 and 240), the second stack structure with a second stepped structure that is defined by the second insulating patterns and the second conductive patterns (e.g., staircase structure DS2 directly facing S2)
- a third stack structure with third insulating patterns and third conductive patterns, alternately stacked on the first stack structure (e.g., stack 3 with alternating 110 and 240)
- a fourth stack structure with fourth insulating patterns and fourth conductive patterns, alternately stacked on the second stack structure (e.g., stack 4 with alternating 110 and 240)
- a first protrusion stack structure (e.g., 1st protrusion stack) protruding toward the fourth stack structure from the third stack structure in a first direction (e.g., First Direction)
- an insulating part (e.g., insulating interlayer 150) that is filled between the first and second stack structures and between the third and fourth stack structures
- wherein an upper portion of the insulating part includes first parts and a second part (e.g., first parts and second part, respectively), the second part with a width that is smaller than a width of the first parts (e.g., along First Direction)
- wherein first spaces (e.g., spaces corresponding to first parts) are defined between the third and fourth stack structures on both sides of the first protrusion stack structure and are filled with the first parts, respectively
- wherein a second space (e.g., space corresponding to second part) is defined between the first protrusion stack structure and the fourth stack structure and is filled with the second part
However, Shin (see, e.g., annotated Fig. 3) discloses that the second part is wider than each of the first parts in a second direction (e.g., Second Direction) intersecting the first direction, but he is silent about the second part being narrower than each of the first parts in a second direction intersecting the first direction.
Therefore, Shin shows all aspects of the instant invention (see, e.g., paragraph 21 above), except for the relation between widths of the first parts and the second part in the second direction. Also, see comments stated above in Par. 11-12 with regards to Claim 1, which are considered repeated here.
Regarding Claim 13, Shin (see, e.g., Fig. 3, and annotated Fig. 3) shows that the second part is disposed between the first parts (e.g., second part between first parts in the Second Direction).
Regarding Claim 14, Shin (see, e.g., Figs. 3 and 26, and annotated Fig. 3) shows that:
- the first protrusion stack structure includes first protrusion insulating patterns and first protrusion conductive patterns alternately stacked on the first stack structure (e.g., 1st protrusion stack with alternating 110 and 240)
- the first protrusion stack structure is disposed between the first parts
Regarding Claim 15, Shin (see, e.g., Figs. 3 and 26, and annotated Fig. 3) shows that a sidewall of the first protrusion stack structure (e.g., 1st protrusion stack) includes side surfaces of the first protrusion insulating patterns and side surfaces of the first protrusion conductive patterns, forming a common surface (e.g., sides of alternating 110 and 240 form a flat common surface).
Regarding Claim 16, Shin (see, e.g., Figs. 3 and 26, and annotated Fig. 3) shows that a sidewall of the first protrusion stack structure (e.g., 1st protrusion stack) is flat (e.g., sides of alternating 110 and 240 form a flat surface)
Regarding Claim 17, Shin (see, e.g., Figs. 3 and 26, and annotated Fig. 3) shows that a distance between the first protrusion stack structure and the first stepped structure (e.g., distance between 1st protrusion stack and S2) is smaller than a distance between the third stack structure and the first stepped structure (e.g., distance between stack 3 and S2).
Regarding Claim 18, Shin (see, e.g., Fig. 3, and annotated Fig. 3) shows that a lower portion of the insulating part (e.g., 150) is disposed between the first and second stepped structures.

Response to Arguments
Applicant’s arguments with respect to claims filed on 11/30/2022 have been considered but have not been found persuasive:
The applicant argues:
“More specifically, amended claim 1 recites "the second part 122b2 is narrower than the first part 122b1 in a second direction 02 intersecting the first direction D1" as shown  FIG. 1F. According to description of paragraph [0111], the formation of voids in the insulating part may be suppressed by forming the second part to be narrower than the first part in the second direction.” (see, e.g., Remarks, Page 11, L. 18-22)

The examiner responds:
The examiner respectfully disagrees with applicant’s assertion that Par. [0111] provides support for the criticality of the amended subject matter, i.e., the formation of voids in the insulating part may be suppressed by forming the second part to be narrower than the first part in the second direction. 
Instead, the disclosure discusses that it is the arrangements of widths W5 of 122b2 and W6 of 122b1, i.e., respective widths of 122b1 and 122b2 in the first direction D1, that are critical to the instant invention: “W5 may be smaller than the sixth width W6” (see, e.g., Fig. 1F and Par. [00107]); and “the width of the second part 122b2 of the second insulating part 122 can be formed to be relatively narrowed by forming the first protrusion stack structure PST1 and the second protrusion stack structure PST2” (see, e.g., Fig. 1F and Par. [00107]), i.e., W6 is narrowed to W5 in the direction D1 by forming at least PST1. 
Furthermore, the examiner notes that the specification fails to provide teachings about the criticality of having the second part being narrower than each of the first parts in the second direction, as argued. Indeed, while the instant application identifies a width W7 of second part 122b2 along direction D2 (see, e.g., Fig. 1F and Par. [00108]), it is noted that widths of first parts 122b1 along direction D2 are neither labelled in the Drawings nor mentioned in the written description, said written description being similarly devoid of any comparison between widths of 122b1 and 122b2 in the second direction, or any critical aspects thereof.
Accordingly, because of the above, the claims stand rejected as detailed in the Office action supra. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814